Affirmed and Opinion Filed February 24, 2021




                                                  In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                        No. 05-19-00903-CV

                      ALBERT LUTTERODT, Appellant
                                 V.
           DAVID J. POTTER AND JACKSON M. POTTER, Appellees

                     On Appeal from the County Court at Law No. 4
                                 Dallas County, Texas
                         Trial Court Cause No. CC-19-01182-D

                              MEMORANDUM OPINION
                        Before Justices Molberg, Reichek, and Nowell
                                 Opinion by Justice Nowell
        Albert Lutterodt appeals from the county court’s order of dismissal for lack

of jurisdiction. Appellant has been pro se throughout this litigation. We liberally

construe pro se pleadings and briefs. See Washington v. Bank of N.Y., 362 S.W.3d

853, 854 (Tex. App.—Dallas 2012, no pet.). Liberally construing his brief, appellant

argues the county court at law’s dismissal for lack of jurisdiction is erroneous.1 We

affirm the county court’s June 21, 2019 order of dismissal for lack of jurisdiction.



    1
      Appellant also raises numerous merits-related arguments in his brief. However, jurisdiction is the sole
issue properly before this Court.
         This case began in the justice court where appellant filed a petition against

appellees seeking damages of $10,000. Appellant attempted to serve appellees by

sending the citation and petition to “Jackson M. Potter c/o David J. Potter” at an

address in Texarkana, Texas,2 via certified mail.                         Appellees filed a special

appearance.        The justice court concluded it lacked jurisdiction and dismissed

appellant’s case.

         Appellant appealed the dismissal to the county court at law. Appellees again

filed a special appearance in the county court. The county court concluded the

justice court was without jurisdiction because appellant did not properly serve

appellees in the justice court and, therefore, it lacked jurisdiction. The county court

entered an order of dismissal for lack of jurisdiction. This appeal followed.

         A “county court has no jurisdiction over an appeal unless the justice court had

jurisdiction.” Rice v. Pinney, 51 S.W.3d 705, 708 (Tex. App.—Dallas 2001, no pet.).

A court has no jurisdiction to enter judgment or to enforce it against a party who has

not been properly served or has not appeared. See Ross v. Nat’l Ctr. for the

Employment of the Disabled, 197 S.W.3d 795, 796–97 (Tex. 2006).

         As the county court stated: “It is clear and undisputed that service of Citation

was attempted by the Plaintiff, Albert Lutterodt, by certified mail, and by no other

means.” However, in the justice court, “[n]o person who is a party to or interested



   2
       The address appellant used is the office address for appellee David Potter.

                                                    –2–
in the outcome of the suit may serve citation in that suit.” See TEX. R. CIV. P.

501.2(a). Therefore, by serving citation in the suit himself, appellant, a party to the

suit, did not properly effectuate service. Further, because David Potter was not an

agent for service for Jackson Potter, no service was attempted for Jackson Potter.

      The record shows appellant did not properly serve appellees in the justice

court. Accordingly, the justice court and the county court were without jurisdiction

over appellees. We overrule appellant’s argument that the county court at law erred

by entering its order of dismissal.

      We affirm the county court’s June 21, 2019 order of dismissal for lack of

jurisdiction.




                                            /Erin A. Nowell/
                                            ERIN A. NOWELL
                                            JUSTICE

190903F.P05




                                         –3–
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                JUDGMENT

ALBERT LUTTERODT, Appellant                 On Appeal from the County Court at
                                            Law No. 4, Dallas County, Texas
No. 05-19-00903-CV         V.               Trial Court Cause No. CC-19-01182-
                                            D.
DAVID J. POTTER AND                         Opinion delivered by Justice Nowell.
JACKSON M. POTTER, Appellees                Justices Molberg and Reichek
                                            participating.

      In accordance with this Court’s opinion of this date, we AFFIRM the June
21, 2019 order of dismissal for lack of jurisdiction.

      It is ORDERED that each party bear its own costs of this appeal.


Judgment entered this 24th day of February, 2021.




                                      –4–